Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 1 of 47




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:19-cv-01277-CMA-NYW

   POPSOCKETS, LLC,

          Plaintiff,

   v.

   ONLINE KING, LLC, and
   JOHN DOES 1-10, individually
   or as corporate/business entities,

          Defendant(s),

   v.

   AMAZON SERVICES, LLC;
   and ROES 1 through 20, individually
   or as corporate/business entities

          Third Party Defendants


            ANSWER AND THIRD PARTY COMPLAINT OF ONLINE KING, LLC


          Defendant ONLINE KING, LLC by and through its undersigned counsel Tuchman &

   Associates hereby answers Plaintiff POPSOCKETS, LLC’s (hereinafter “Plaintiff”) Complaint

   and as follows:

          1.      Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 1 of the Complaint and, on that basis, denies all such

   allegations.

          2.      Defendant denies the allegations of Paragraph 2 of the Complaint except that it is

   a New York limited liability company which operates a storefront on www.amazon.com.




                                                    1
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 2 of 47




          3.      Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 3 of the Complaint and, on that basis, denies all such

   allegations.

          4.      Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 4 of the Complaint and, on that basis, denies all such

   allegations.

          5.      Defendant denies the allegations contained in Paragraph 5 of the Complaint.

          6.      Defendant denies the allegations contained in Paragraph 6 of the Complaint.

          7.      Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 7 of the Complaint and, on that basis, denies all such

   allegations.

          8.      Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 8 of the Complaint and, on that basis, denies all such

   allegations.

          9.      Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 9 of the Complaint and, on that basis, denies all such

   allegations.

          10.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 10 of the Complaint and, on that basis, denies all such

   allegations.

          11.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 11 of the Complaint and, on that basis, denies all such

   allegations.



                                                    2
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 3 of 47




          12.     Defendant denies the allegations contained in Paragraph 12 of the Complaint.

          13.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 13 of the Complaint and, on that basis, denies all such

   allegations.

          14.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 14 of the Complaint and, on that basis, denies all such

   allegations.

          15.     Defendant denies the allegations contained in Paragraph 15 of the Complaint.

          16.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 16 of the Complaint and, on that basis, denies all such

   allegations.

          17.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 17 of the Complaint and, on that basis, denies all such

   allegations.

          18.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 18 of the Complaint and, on that basis, denies all such

   allegations.

          19.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 19 of the Complaint and, on that basis, denies all such

   allegations.

          20.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 20 of the Complaint and, on that basis, denies all such

   allegations.



                                                    3
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 4 of 47




          21.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 21 of the Complaint and, on that basis, denies all such

   allegations.

          22.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 22 of the Complaint and, on that basis, denies all such

   allegations.

          23.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 23 of the Complaint and, on that basis, denies all such

   allegations.

          24.     Defendant denies the allegations contained in Paragraph 24 of the Complaint.

          25.     Defendant denies the allegations contained in Paragraph 25 of the Complaint.

          26.     Defendant denies the allegations contained in Paragraph 26 of the Complaint.

          27.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 27 of the Complaint and, on that basis, denies all such

   allegations.

          28.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 28 of the Complaint and, on that basis, denies all such

   allegations.

          29.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 29 of the Complaint and, on that basis, denies all such

   allegations.




                                                    4
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 5 of 47




          30.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 30 of the Complaint and, on that basis, denies all such

   allegations.

          31.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 31 of the Complaint and, on that basis, denies all such

   allegations.

          32.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 32 of the Complaint and, on that basis, denies all such

   allegations.

          33.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 33 of the Complaint and, on that basis, denies all such

   allegations.

          34.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 34 of the Complaint and, on that basis, denies all such

   allegations.

          35.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 35 of the Complaint and, on that basis, denies all such

   allegations.

          36.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 36 of the Complaint and, on that basis, denies all such

   allegations.




                                                    5
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 6 of 47




          37.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 37 of the Complaint and, on that basis, denies all such

   allegations.

          38.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 38 of the Complaint and, on that basis, denies all such

   allegations.

          39.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 39 of the Complaint and, on that basis, denies all such

   allegations.

          40.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 40 of the Complaint and, on that basis, denies all such

   allegations.

          41.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 41 of the Complaint and, on that basis, denies all such

   allegations.

          42.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 42 of the Complaint and, on that basis, denies all such

   allegations.

          43.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 43 of the Complaint and, on that basis, denies all such

   allegations.




                                                    6
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 7 of 47




          44.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 44 of the Complaint and, on that basis, denies all such

   allegations.

          45.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 45 of the Complaint and, on that basis, denies all such

   allegations.

          46.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 46 of the Complaint and, on that basis, denies all such

   allegations.

          47.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 47 of the Complaint and, on that basis, denies all such

   allegations.

          48.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 48 of the Complaint and, on that basis, denies all such

   allegations.

          49.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 49 of the Complaint and, on that basis, denies all such

   allegations.

          50.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 50 of the Complaint and, on that basis, denies all such

   allegations.




                                                    7
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 8 of 47




          51.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 51 of the Complaint and, on that basis, denies all such

   allegations.

          52.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 52 of the Complaint and, on that basis, denies all such

   allegations.

          53.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 53 of the Complaint and, on that basis, denies all such

   allegations.

          54.     Defendant denies the allegations contained in Paragraph 54 of the Complaint that

   the reviews were written by customers who purchase products from Defendant. Defendant is

   without knowledge or information sufficient to form a belief as to the truth of the balance of the

   allegations in Paragraph 54 of the Complaint and, on that basis, denies all such allegations.

          55.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 55 of the Complaint and, on that basis, denies all such

   allegations.

          56.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 56 of the Complaint and, on that basis, denies all such

   allegations.

          57.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 57 of the Complaint and, on that basis, denies all such

   allegations.

          58.     Defendant denies the allegations contained in paragraph 58 of the Complaint.



                                                    8
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 9 of 47




          59.     Defendant denies the allegations contained in paragraph 59 of the Complaint.

          60.     Defendant denies the allegations contained in paragraph 60 of the Complaint.

          61.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 61 of the Complaint and, on that basis, denies all such

   allegations.

          62.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 62 of the Complaint and, on that basis, denies all such

   allegations.

          63.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 63 of the Complaint and, on that basis, denies all such

   allegations.

          64.     Defendant denies the allegations contained in paragraph 64 of the Complaint.

          65.     Defendant denies the allegations contained in paragraph 65 of the Complaint.

          66.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 66 of the Complaint and, on that basis, denies all such

   allegations.

          67.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 67 of the Complaint and, on that basis, denies all such

   allegations.

          68.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 68 of the Complaint and, on that basis, denies all such

   allegations.




                                                    9
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 10 of 47




          69.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 69 of the Complaint and, on that basis, denies all such

   allegations.

          70.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 70 of the Complaint and, on that basis, denies all such

   allegations.

          71.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 71 of the Complaint and, on that basis, denies all such

   allegations.

          72.     Defendant denies the allegations contained in Paragraph 72 of the Complaint.

          73.     Defendant denies the allegations contained in Paragraph 73 of the Complaint.

          74.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 74 of the Complaint and, on that basis, denies all such

   allegations.

          75.     Defendant denies the allegations contained in Paragraph 75 of the Complaint that

   this Defendant is like “many unscrupulous sellers” or that it is anonymously selling products

   online. Defendant is without knowledge or information sufficient to form a belief as to the truth

   of the balance of the allegations in Paragraph 75 of the Complaint and, on that basis, denies all

   such allegations.

          76.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 76 of the Complaint and, on that basis, denies all such

   allegations.




                                                    10
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 11 of 47




          77.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 77 of the Complaint and, on that basis, denies all such

   allegations.

          78.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 78 of the Complaint and, on that basis, denies all such

   allegations.

          79.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 79 of the Complaint and, on that basis, denies all such

   allegations.

          80.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 80 of the Complaint and, on that basis, denies all such

   allegations.

          81.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 81 of the Complaint and, on that basis, denies all such

   allegations.

          82.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 82 of the Complaint and, on that basis, denies all such

   allegations.

          83.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 83 of the Complaint and, on that basis, denies all such

   allegations.




                                                    11
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 12 of 47




          84.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 84 of the Complaint and, on that basis, denies all such

   allegations.

          85.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 85 of the Complaint and, on that basis, denies all such

   allegations.

          86.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 86 of the Complaint and, on that basis, denies all such

   allegations.

          87.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 87 of the Complaint and, on that basis, denies all such

   allegations.

          88.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 88 of the Complaint and, on that basis, denies all such

   allegations.

          89.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 89 of the Complaint and, on that basis, denies all such

   allegations.

          90.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 90 of the Complaint and, on that basis, denies all such

   allegations. Defendant is without knowledge or information sufficient to form a belief as to the

   truth of the allegations in Paragraph 90 of the Complaint and, on that basis, denies all such

   allegations.



                                                    12
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 13 of 47




          91.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 91 of the Complaint and, on that basis, denies all such

   allegations.

          92.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 92 of the Complaint and, on that basis, denies all such

   allegations.

          93.     Defendant denies the allegations contained in Paragraph 93 of the Complaint.

          94.     Defendant denies the allegations contained in Paragraph 94 of the Complaint.

          95.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 95 of the Complaint and, on that basis, denies all such

   allegations.

          96.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 96 of the Complaint and, on that basis, denies all such

   allegations.

          97.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 97 of the Complaint and, on that basis, denies all such

   allegations.

          98.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 98 of the Complaint and, on that basis, denies all such

   allegations.

          99.     Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 99 of the Complaint and, on that basis, denies all such

   allegations.



                                                    13
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 14 of 47




          100.    Defendant denies the allegations contained in Paragraph 100 of the Complaint

   that products sold by unauthorized sellers are not subject to PopSockets’ quality controls or that

   it cannot ensure the quality of such products. Defendant is without knowledge or information

   sufficient to form a belief as to the truth of the balance of the allegations in Paragraph 100 of the

   Complaint and, on that basis, denies all such allegations.

          101.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 101 of the Complaint and, on that basis, denies all such

   allegations.

          102.    Defendant denies the allegations contained in Paragraph 102 of the Complaint.

          103.    Defendant denies the allegations contained in Paragraph 103 of the Complaint.

          104.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 104 of the Complaint and, on that basis, denies all such

   allegations.

          105.    Defendant denies the allegation that Online King’s contact information is not

   available on the Amazon storefront. Defendant is without knowledge or information sufficient to

   form a belief as to the truth of the balance of the allegations in Paragraph 105 of the Complaint

   and, on that basis, denies all such allegations.

          106.    Defendant admits that it operates the “Online King” storefront on Amazon.

   Defendant denies the balance of the allegations contained in Paragraph 106 of the Complaint as

   phrased.

          107.    Defendant denies the allegations contained in Paragraph 107 of the Complaint as

   phrased.




                                                      14
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 15 of 47




          108.    Defendant denies the allegations contained in Paragraph 108 of the Complaint as

   phrased.

          109.    Defendant denies the allegations contained in Paragraph 109 of the Complaint.

          110.    Defendant denies the allegations contained in Paragraph 110 of the Complaint.

          111.    Defendant denies the allegations contained in Paragraph 111 of the Complaint.

          112.    Defendant denies the allegations contained in Paragraph 112 of the Complaint.

          113.    Defendant denies the allegations contained in Paragraph 113 of the Complaint.

          114.    Defendant denies the allegations contained in Paragraph 114 of the Complaint.

          115.    Defendant denies the allegations contained in Paragraph 115 of the Complaint.

          116.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 116 of the Complaint and, on that basis, denies all such

   allegations.

          117.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 117 of the Complaint and, on that basis, denies all such

   allegations.

          118.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 118 of the Complaint and, on that basis, denies all such

   allegations.

          119.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 119 of the Complaint and, on that basis, denies all such

   allegations.




                                                   15
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 16 of 47




          120.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 120 of the Complaint and, on that basis, denies all such

   allegations.

          121.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 121 of the Complaint and, on that basis, denies all such

   allegations.

          122.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 122 of the Complaint and, on that basis, denies all such

   allegations.

          123.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 123 of the Complaint and, on that basis, denies all such

   allegations.

          124.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 124 of the Complaint and, on that basis, denies all such

   allegations.

          125.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 125 of the Complaint and, on that basis, denies all such

   allegations.

          126.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 126 of the Complaint and, on that basis, denies all such

   allegations.




                                                   16
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 17 of 47




          127.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 127 of the Complaint and, on that basis, denies all such

   allegations.

          128.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 128 of the Complaint and, on that basis, denies all such

   allegations.

          129.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 129 of the Complaint and, on that basis, denies all such

   allegations.

          130.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 130 of the Complaint and, on that basis, denies all such

   allegations.

          131.    Defendant denies the allegations contained in Paragraph 131 of the Complaint.

          132.    Defendant denies the allegations contained in Paragraph 132 of the Complaint.

          133.    Defendant denies the allegations contained in Paragraph 133 of the Complaint.

          134.    Defendant denies the allegations contained in Paragraph 134 of the Complaint.

          135.    Defendant denies the allegations contained in Paragraph 135 of the Complaint.

          136.    Answering paragraph 136 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s responses to paragraphs 34-52, 116-121, 123-128 as though fully set

   forth herein. Defendant denies the allegations contained in Paragraph 136 regarding the quality-

   control inspection requirements or the quality of the products. Defendant is without knowledge

   or information sufficient to form a belief as to the truth of the balance of the allegations in

   Paragraph 136 of the Complaint and, on that basis, denies all such allegations.



                                                     17
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 18 of 47




          137.    Answering paragraph 137 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s responses to paragraphs 119, 124, 128-129 as though fully set forth

   herein. Defendant is without knowledge or information sufficient to form a belief as to the truth

   of the balance of the allegations in Paragraph 137 of the Complaint and, on that basis, denies all

   such allegations.

          138.    Defendant denies the allegations contained in Paragraph 138 of the Complaint.

          139.    Defendant denies the allegations contained in Paragraph 139 of the Complaint.

          140.    Defendant denies the allegations contained in Paragraph 140 of the Complaint.

          141.    Defendant denies the allegations contained in Paragraph 141 of the Complaint.

          142.    Defendant denies the allegations contained in Paragraph 142 of the Complaint.

          143.    Defendant denies the allegations contained in Paragraph 143 of the Complaint.

          144.    Answering paragraph 144 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 113 as though fully set forth herein.

          145.    Defendant denies the allegations contained in Paragraph 145 of the Complaint.

          146.    Defendant denies the allegations contained in Paragraph 146 of the Complaint.

          147.    Defendant denies the allegations contained in Paragraph 147 of the Complaint.

          148.    Defendant denies the allegations contained in Paragraph 148 of the Complaint.

          149.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 149 of the Complaint and, on that basis, denies all such

   allegations.

          150.    Defendant denies the allegations contained in Paragraph 150 of the Complaint.

          151.    Answering paragraph 151 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 113 as though fully set forth herein.



                                                   18
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 19 of 47




          152.    Defendant denies the allegations contained in Paragraph 152 of the Complaint.

          153.    Defendant denies the allegations contained in Paragraph 153 of the Complaint.

          154.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the balance of the allegations in Paragraph 154 of the Complaint and, on that basis,

   denies all such allegations.

          155.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the balance of the allegations in Paragraph 155 of the Complaint and, on that basis,

   denies all such allegations.

          156.    Defendant denies the allegations contained in Paragraph 156 of the Complaint.

          157.    Defendant denies the allegations contained in Paragraph 157 of the Complaint.

          158.    Defendant admits that it is Online King LLC and the operator of an Amazon

   storefront with information as stated on the New York Department of State. Defendant is

   without knowledge or information sufficient to form a belief as to the truth of the balance of the

   allegations in Paragraph 158 of the Complaint and, on that basis, denies all such allegations.

          159.    Defendant admits that it is Online King LLC and the operator of the Online King

   Amazon storefront. Defendant is without knowledge or information sufficient to form a belief as

   to the truth of the balance of the allegations in Paragraph 159 of the Complaint and, on that basis,

   denies all such allegations.

          160.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 160 of the Complaint and, on that basis, denies all such

   allegations.




                                                    19
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 20 of 47




          161.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the balance of the allegations in Paragraph 161 of the Complaint and, on that basis,

   denies all such allegations.

          162.    Defendant admits that its Amazon storefront is called “Online King” and its

   Merchant ID is A1YJFZ2KNS9FRR. Defendant denies the balance of the allegations contained

   in Paragraph 162 of the Complaint.

          163.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the balance of the allegations in Paragraph 163 of the Complaint and, on that basis,

   denies all such allegations.

          164.    Defendant denies the allegations contained in Paragraph 164 of the Complaint.

          165.    Defendant denies the allegations contained in Paragraph 165 of the Complaint.

          166.    Defendant denies the allegations contained in Paragraph 166 of the Complaint.

          167.    Defendant denies the allegations contained in Paragraph 167 of the Complaint.

          168.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 168 of the Complaint and, on that basis, denies all such

   allegations.

          169.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 169 of the Complaint and, on that basis, denies all such

   allegations.

          170.    Defendant denies the allegations contained in Paragraph 170 of the Complaint.

          171.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 171 of the Complaint and, on that basis, denies all such

   allegations.



                                                   20
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 21 of 47




          172.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 172 of the Complaint and, on that basis, denies all such

   allegations.

          173.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 173 of the Complaint and, on that basis, denies all such

   allegations.

          174.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 174 of the Complaint and, on that basis, denies all such

   allegations.

          175.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 175 of the Complaint and, on that basis, denies all such

   allegations.

          176.    Defendant denies the allegations contained in Paragraph 176 of the Complaint.

          177.    Defendant denies the allegations contained in Paragraph 177 of the Complaint.

          178.    Defendant denies the allegations contained in Paragraph 178 of the Complaint.

          179.    Defendant denies the allegations contained in Paragraph 179 of the Complaint.

          180.    Defendant denies the allegations contained in Paragraph 180 of the Complaint.

          181.    Defendant denies the allegations contained in Paragraph 181 of the Complaint.

          182.    Defendant denies the allegations contained in Paragraph 182 of the Complaint.

          183.    Defendant denies the allegations contained in Paragraph 183 of the Complaint.

                                     FIRST CAUSE OF ACTION

          184.    Answering paragraph 184 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior responses as though fully set forth herein.



                                                   21
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 22 of 47




          185.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 185 of the Complaint and, on that basis, denies all such

   allegations.

          186.    Answering paragraph 186 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 9 as though fully set forth herein.

          187.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 187 of the Complaint and, on that basis, denies all such

   allegations.

          188.    Defendant denies the allegations contained in Paragraph 188 of the Complaint.

          189.    Defendant denies the allegations contained in Paragraph 189 of the Complaint.

          190.    Defendant denies the allegations contained in Paragraph 190 of the Complaint.

          191.    Defendant denies the allegations contained in Paragraph 191 of the Complaint.

          192.    Answering paragraph 192 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 58 as though fully set forth herein.

          193.    Answering paragraph 193 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 94 as though fully set forth herein.

          194.    Answering paragraph 194 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 143 as though fully set forth herein.

          195.    Answering paragraph 195 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 113 as though fully set forth herein.

          196.    Answering paragraph 196 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 112 as though fully set forth herein.

          197.    Defendant denies the allegations contained in Paragraph 197 of the Complaint.



                                                   22
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 23 of 47




          198.    Defendant denies the allegations contained in Paragraph 198 of the Complaint.

          199.    Defendant denies the allegations contained in Paragraph 199 of the Complaint.

          200.    Defendant denies the allegations contained in Paragraph 200 of the Complaint.

          201.    Defendant denies the allegations contained in Paragraph 201 of the Complaint.

          202.    Defendant denies the allegations contained in Paragraph 202 of the Complaint.

          203.    Defendant denies the allegations contained in Paragraph 203 of the Complaint.

          204.    Defendant denies the allegations contained in Paragraph 204 of the Complaint.

          205.    Defendant denies the allegations contained in Paragraph 205 of the Complaint.

                                   SECOND CAUSE OF ACTION

          206.    Answering paragraph 206 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior responses as though fully set forth herein.

          207.    Answering paragraph 207 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 185 as though fully set forth herein.

          208.    Answering paragraph 208 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 188 as though fully set forth herein.

          209.    Answering paragraph 209 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 189 as though fully set forth herein.

          210.    Defendant denies the allegations contained in Paragraph 210 of the Complaint.

          211.    Defendant denies the allegations contained in Paragraph 211 of the Complaint.

          212.    Answering paragraph 212 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 94 as though fully set forth herein.

          213.    Answering paragraph 213 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 143 as though fully set forth herein.



                                                   23
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 24 of 47




          214.    Answering paragraph 214 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 113 as though fully set forth herein.

          215.    Answering paragraph 215 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 112 as though fully set forth herein.

          216.    Defendant denies the allegations contained in Paragraph 216 of the Complaint.

          217.    Answering paragraph 217 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 198 as though fully set forth herein.

          218.    Answering paragraph 218 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 199 as though fully set forth herein.

          219.    Answering paragraph 219 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 200 as though fully set forth herein.

          220.    Defendant denies the allegations contained in Paragraph 220 of the Complaint.

          221.    Defendant denies the allegations contained in Paragraph 221 of the Complaint.

          222.    Defendant denies the allegations contained in Paragraph 222 of the Complaint.

          223.    Defendant denies the allegations contained in Paragraph 223 of the Complaint.

          224.    Defendant denies the allegations contained in Paragraph 224 of the Complaint.

          225.    Defendant denies the allegations contained in Paragraph 225 of the Complaint.

                                    THIRD CAUSE OF ACTION

          226.    Answering paragraph 226 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior responses as though fully set forth herein.

          227.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 227 of the Complaint and, on that basis, denies all such

   allegations.



                                                   24
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 25 of 47




          228.    Answering paragraph 228 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 187 as though fully set forth herein.

          229.    Defendant denies the allegations contained in Paragraph 229 of the Complaint.

          230.    Defendant denies the allegations contained in Paragraph 230 of the Complaint.

          231.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 231 of the Complaint and, on that basis, denies all such

   allegations.

          232.    Defendant denies the allegations contained in Paragraph 232 of the Complaint.

          233.    Defendant denies the allegations contained in Paragraph 233 of the Complaint.

          234.    Defendant denies the allegations contained in Paragraph 234 of the Complaint.

          235.    Defendant denies the allegations contained in Paragraph 235 of the Complaint.

          236.    Defendant denies the allegations contained in Paragraph 236 of the Complaint.

          237.    Defendant denies the allegations contained in Paragraph 237 of the Complaint.

          238.    Defendant denies the allegations contained in Paragraph 238 of the Complaint.

          239.    Defendant denies the allegations contained in Paragraph 239 of the Complaint.

                                   FOURTH CAUSE OF ACTION

          240.    Answering paragraph 240 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior responses as though fully set forth herein.

          241.    Answering paragraph 241 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 185 as though fully set forth herein.

          242.    Answering paragraph 242 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 187 as though fully set forth herein.




                                                   25
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 26 of 47




          243.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 243 of the Complaint and, on that basis, denies all such

   allegations.

          244.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 244 of the Complaint and, on that basis, denies all such

   allegations.

          245.    Answering paragraph 245 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 188 as though fully set forth herein.

          246.    Answering paragraph 246 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 189 as though fully set forth herein.

          247.    Answering paragraph 247 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 190 as though fully set forth herein.

          248.    Answering paragraph 248 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 191 as though fully set forth herein.

          249.    Answering paragraph 249 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 58 as though fully set forth herein.

          250.    Answering paragraph 250 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 94 as though fully set forth herein.

          251.    Answering paragraph 251 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 143 as though fully set forth herein.

          252.    Answering paragraph 252 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 113 as though fully set forth herein.




                                                   26
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 27 of 47




          253.    Answering paragraph 253 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 112 as though fully set forth herein.

          254.    Defendant denies the allegations contained in Paragraph 254 of the Complaint.

          255.    Answering paragraph 255 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 198 as though fully set forth herein.

          256.    Answering paragraph 256 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 199 as though fully set forth herein.

          257.    Answering paragraph 257 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 200 as though fully set forth herein.

          258.    Defendant denies the allegations contained in Paragraph 258 of the Complaint.

          259.    Defendant denies the allegations contained in Paragraph 259 of the Complaint.

          260.    Defendant denies the allegations contained in Paragraph 260 of the Complaint.

          261.    Defendant denies the allegations contained in Paragraph 261 of the Complaint.

          262.    Defendant denies the allegations contained in Paragraph 271 of the Complaint.

                                    FIFTH CAUSE OF ACTION

          263.    Answering paragraph 263 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior responses as though fully set forth herein.

          264.    Answering paragraph 264 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 185 as though fully set forth herein.

          265.    Answering paragraph 265 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 187 as though fully set forth herein.




                                                   27
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 28 of 47




          266.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 266 of the Complaint and, on that basis, denies all such

   allegations.

          267.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 267 of the Complaint and, on that basis, denies all such

   allegations.

          268.    Answering paragraph 268 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 188 as though fully set forth herein.

          269.    Answering paragraph 269 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 189 as though fully set forth herein.

          270.    Answering paragraph 270 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 190 as though fully set forth herein.

          271.    Answering paragraph 271 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 191 as though fully set forth herein.

          272.    Answering paragraph 272 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 58 as though fully set forth herein.

          273.    Defendant denies the allegations contained in Paragraph 273 of the Complaint.

          274.    Answering paragraph 274 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 143 as though fully set forth herein.

          275.    Answering paragraph 275 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 113 as though fully set forth herein.

          276.    Answering paragraph 276 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 112 as though fully set forth herein.



                                                   28
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 29 of 47




          277.    Defendant denies the allegations contained in Paragraph 277 of the Complaint.

          278.    Answering paragraph 278 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 198 as though fully set forth herein.

          279.    Answering paragraph 279 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 199 as though fully set forth herein.

          280.    Answering paragraph 280 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 200 as though fully set forth herein.

          281.    Defendant denies the allegations contained in Paragraph 281 of the Complaint.

          282.    Defendant denies the allegations contained in Paragraph 282 of the Complaint.

          283.    Defendant denies the allegations contained in Paragraph 283 of the Complaint.

          284.    Defendant denies the allegations contained in Paragraph 284 of the Complaint.

          285.    Defendant denies the allegations contained in Paragraph 285 of the Complaint.

                                    SIXTH CAUSE OF ACTION

          286.    Answering paragraph 286 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior responses as though fully set forth herein.

          287.    Answering paragraph 287 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 185 as though fully set forth herein.

          288.    Answering paragraph 288 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 187 as though fully set forth herein.

          289.    Answering paragraph 289 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 188 as though fully set forth herein.

          290.    Defendant denies the allegations contained in Paragraph 290 of the Complaint.




                                                   29
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 30 of 47




          291.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 291 of the Complaint which are uncertain and

   unintelligible and, on that basis, denies all such allegations.

          292.    Answering paragraph 292 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 189 as though fully set forth herein.

          293.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 293 of the Complaint and, on that basis, denies all such

   allegations.

          294.    Answering paragraph 294 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 191 as though fully set forth herein.

          295.    Answering paragraph 295 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 58 as though fully set forth herein.

          296.    Defendant denies the allegations contained in Paragraph 296 of the Complaint.

          297.    Answering paragraph 297 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 143 as though fully set forth herein.

          298.    Answering paragraph 298 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 113 as though fully set forth herein.

          299.    Answering paragraph 299 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 112 as though fully set forth herein.

          300.    Defendant denies the allegations contained in Paragraph 300 of the Complaint.

          301.    Answering paragraph 301 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 198 as though fully set forth herein.




                                                     30
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 31 of 47




          302.    Answering paragraph 302 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 199 as though fully set forth herein.

          303.    Answering paragraph 303 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior response to paragraph 200 as though fully set forth herein.

          304.    Defendant denies the allegations contained in Paragraph 304 of the Complaint.

          305.    Defendant denies the allegations contained in Paragraph 305 of the Complaint.

          306.    Defendant denies the allegations contained in Paragraph 306 of the Complaint.

          307.    Defendant denies the allegations contained in Paragraph 307 of the Complaint.

          308.    Defendant denies the allegations contained in Paragraph 308 of the Complaint.

          309.    Defendant denies the allegations contained in Paragraph 309 of the Complaint.

                                  SEVENTH CAUSE OF ACTION

          310.    Answering paragraph 310 of the Complaint, Defendant hereby incorporates by

   this reference Defendant’s prior responses as though fully set forth herein.

          311.    Defendant denies the allegations contained in Paragraph 311 of the Complaint.

          312.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 312 of the Complaint and, on that basis, denies all such

   allegations.

          313.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 313 of the Complaint and, on that basis, denies all such

   allegations.

          314.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 314 of the Complaint and, on that basis, denies all such

   allegations.



                                                   31
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 32 of 47




           315.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 315 of the Complaint and, on that basis, denies all such

   allegations.

           316.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 316 of the Complaint and, on that basis, denies all such

   allegations.

           317.    Defendant denies the allegations contained in Paragraph 317 of the Complaint.

           318.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 318 of the Complaint and, on that basis, denies all such

   allegations.

           319.    Defendant is without knowledge or information sufficient to form a belief as to

   the truth of the allegations in Paragraph 319 of the Complaint and, on that basis, denies all such

   allegations.

           320.    Defendant denies the allegations contained in Paragraph 320 of the Complaint.

           321.    Defendant denies the allegations contained in Paragraph 321 of the Complaint.

           322.    Defendant denies the allegations contained in Paragraph 322 of the Complaint.

           323.    Defendant denies the allegations contained in Paragraph 323 of the Complaint.

           324.    Defendant denies the allegations contained in Paragraph 324 of the Complaint.

           325.    Defendant denies the allegations contained in Paragraph 325 of the Complaint.

                                         PRAYER FOR RELIEF

           326.    As to Plaintiff’s prayer for relief, Defendant denies each and every prayer and

   further denies that Plaintiff is entitled to any of the relief sought.




                                                      32
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 33 of 47




                                     AFFIRMATIVE DEFENSES

          As separate, independent, and affirmative defenses to the Complaint, Defendant alleges

   as follows:

                                 FIRST AFFIRMATIVE DEFENSE

                                       (Failure to State a Claim)

          327.    As a First and Separate Affirmative Defense, Defendant asserts that the

   Complaint and each purported claim alleged therein fail to state facts sufficient to constitute a

   claim against Defendant.

                                SECOND AFFIRMATIVE DEFENSE

                                          (Plaintiff's Conduct)

          328.    As a Second and Separate Affirmative Defense, Defendant asserts that some or all

   of the purported claims in the Complaint are barred, in whole or in part, by Plaintiff's conduct,

   and by the conduct of its agents, attorneys, and representatives.

                                 THIRD AFFIRMATIVE DEFENSE

                                        (Plaintiff’s Negligence)

          329.    As a Third and Separate Affirmative Defense, Defendant asserts that some or all

   of the purported claims in the Complaint are barred, in whole or in part, by Plaintiff's own

   negligence.

                                FOURTH AFFIRMATIVE DEFENSE

                                               (Fair Use)

          330.    As a Fourth and Separate Affirmative Defense, Defendant asserts that some or all

   of the purported claims in the Complaint are barred, in whole or in part, by the doctrines of fair

   use, nominative fair use and/or descriptive use, and comparative advertsising.



                                                    33
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 34 of 47




                                   FIFTH AFFIRMATIVE DEFENSE

                                               (Unclean Hands)

           331.    As a Fifth and Separate Affirmative Defense, Defendants assert that some or all of

   the purported claims in the Complaint against Defendant are barred, in whole or in part, by the

   unclean hands of Plaintiff.

                                  SIXTH AFFIRMATIVE DEFENSE

                                                    (Laches)

           332.    As a Sixth and Separate Affirmative Defense, Defendants assert that some or all

   of the purported claims and causes of action in the Complaint against Defendants are barred, in

   whole or in part, because Plaintiff is guilty of laches.

                                 SEVENTH AFFIRMATIVE DEFENSE

                                                   (Waiver)

           333.    As a Seventh and Separate Affirmative Defense, Defendants assert that some or

   all of the purported claims in the Complaint against Defendants are barred, in whole or in part,

   because, by Plaintiffs conduct and the conduct of its agents, attorneys, and representatives,

   Plaintiff has waived its rights, if any.

                                 EIGHTH AFFIRMATIVE DEFENSE

                                              (First Sale Doctrine)

           334.    As an Eighth and Separate Affirmative Defense, Defendant asserts that some or

   all of the purported claims in the Complaint against Defendant are barred, in whole or in part, by

   the first sale doctrine.

                                  NINTH AFFIRMATIVE DEFENSE

                                                   (Estoppel)



                                                       34
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 35 of 47




           335.    As a Ninth and Separate Affirmative Defense, Defendants assert that some or all

   of the purported claims and causes of action in the Complaint against Defendants are barred, in

   whole or in part, by the equitable doctrine of estoppel because of the conduct of Plaintiff and its

   agents, attorneys, and representatives.

                                  TENTH AFFIRMATIVE DEFENSE

                                          (Statute of Limitations)

           336.    As a Tenth and Separate Affirmative Defense, Defendants assert that some or all

   of the purported claims and causes of action in the Plaintiff against Defendants are barred, in

   whole or in part, by any applicable statute of limitations.

                               ELEVENTH AFFIRMATIVE DEFENSE

                                               (Functionality)

           337.    As an Eleventh and Separate Affirmative Defense, Defendant asserts that some or

   all of the purported claims and causes of action in the Plaintiff against Defendant is barred, in

   whole or in part, on the basis that any marks at issue are functional.

                                TWELFTH AFFIRMATIVE DEFENSE

                                         (Innocent Infringement)

           338.    As a Twelfth and Separate Affirmative, Defendant asserts that some or all of the

   purported claims and causes of action in the Plaintiff against Defendant is barred, in whole or in

   part, because any infringement, if any, was innocent.

                              THIRTEENTH AFFIRMATIVE DEFENSE

                                               (Justification)

           339.    As a Thirteenth and Separate Affirmative Defense, Defendants assert that any

   relief is barred by the doctrine of justification.



                                                        35
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 36 of 47




                             FOURTEENTH AFFIRMATIVE DEFENSE

                                     (Voluntary Payment Doctrine)

          340.      As a Fourteenth and Separate Affirmative Defense, Defendant asserts that some

   or all of the purported claims and causes of action in the Plaintiff against Defendant are barred,

   in whole or in part, on the voluntary payment doctrine.

                               FIFTEENTH AFFIRMATIVE DEFENSE

                                              (Good Faith)

          341.      As a Fifteenth and Separate Affirmative Defense, Defendants assert that at all

   relevant times, Defendant's conduct was reasonable, performed in good faith and privileged

   under the law.

                               SIXTEENTH AFFIRMATIVE DEFENSE

                                           (Third Party Acts)

          342.      As a Sixteenth and Separate Affirmative Defense, Defendant asserts that

   Plaintiff’s complaint is barred because whatever injury or damage, if any, Plaintiff suffered by

   reason thereof, were proximately caused, in whole or in part, and contributed to by the acts,

   omissions, negligence and/or intentional misconduct of third parties over whom Defendant has

   no control.

                             SEVENTEENTH AFFIRMATIVE DEFENSE

                                                (Ripeness)

          343.      As a Seventeenth and Separate Affirmative Defense, Defendant asserts that

   Plaintiff’s complaint is barred by the doctrine of ripeness as the issues are not ripe for any

   determination.

                             EIGHTEENTH AFFIRMATIVE DEFENSE



                                                    36
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 37 of 47




                                           (Non-Infringement)

           344.     As an Eighteenth and Separate Affirmative Defense, Defendant asserts that some

   or all of the purported claims and causes of action in the Plaintiff against Defendant is barred, in

   whole or in part, because Defendant has not infringed any applicable trademarks under federal or

   state law.

                             NINETEENTH AFFIRMATIVE DEFENSE

                             (Plaintiff Failed to Join Indispensable Parties)

           345.     As a Nineteenth and Separate Affirmative Defense, Defendants are informed and

   believe and thereon allege that Plaintiff has failed to join all indispensable parties in this action.

                              TWENTIETH AFFIRMATIVE DEFENSE

                                               (No Damages)

           346.     As a Twentieth and Separate Affirmative Defense, Defendants allege that Plaintiff

   seeks recovery for damages which the Plaintiff did not sustain, which are not legally recoverable,

   and/or which are not properly recoverable against Defendants.

                            TWENTY FIRST AFFIRMATIVE DEFENSE

                                         (Mitigation of Damages)

           347.     As a Twenty First and Separate Affirmative Defense, Defendant is informed and

   believes and thereon alleges that Plaintiff could have mitigated its damages, if any, but has failed

   to make reasonable efforts to do so, thereby barring, in whole or in part, the damages alleged in

   its complaint.

                           TWENTY SECOND AFFIRMATIVE DEFENSE

                                                (Invalidity)




                                                     37
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 38 of 47




          348.    As a Twenty Second and Separate Affirmative Defense, Defendant alleges that

   Plaintiff’s alleged claims are barred by the doctrine of invalidity.

                           TWENTY THIRD AFFIRMATIVE DEFENSE

                                          (Inequitable Conduct)

          349.    As a Twenty Third and Separate Affirmative Defense, Defendant alleges that

   Plaintiff’s alleged claims are barred based on the inequitable conduct doctrine.

                          TWENTY FOURTH AFFIRMATIVE DEFENSE

                                           (Unenforceability)

          350.    As a Twenty Fourth and Separate Affirmative Defense, Defendant alleges that

   Plaintiff’s alleged claims are barred based on the unenforceability doctrine.

                           TWENTY FIFTH AFFIRMATIVE DEFENSE

                                  (New York General Business Law)

          351.    As a Twenty Fifth and Separate Affirmative Defense, Defendant alleges that

   Plaintiff’s alleged claims are barred based on the protections afforded by New York General

   Business law section 369-B and related authority.

                           TWENTY SIXTH AFFIRMATIVE DEFENSE

                                           (Unconstitutional)

          352.    As a Twenty Sixth and Separate Affirmative Defense, Defendant alleges that

   Plaintiff’s claim for punitive damages is unconstitutional, deprives Defendant of due process

   and/or would constitute an unlawful deprivation of property.

                         TWENTY SEVENTH AFFIRMATIVE DEFENSE

                                         (Lack of Jurisdiction)




                                                     38
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 39 of 47




          353.    As a Twenty Seventh and Separate Affirmative Defense, Defendant alleges that

   Plaintiff’s claims are barred by a lack of jurisdiction.

                          TWENTY EIGHTH AFFIRMATIVE DEFENSE

                                            (Lack of Standing)

          354.    As a Twenty Eighth and Separate Affirmative Defense, Defendant alleges that

   Plaintiff’s claims are barred on the basis that it lacks standing.

                           TWENTY NINTH AFFIRMATIVE DEFENSE

                                              (No Causation)

          355.    As a Twenty Ninth and Separate Affirmative Defense, Defendant alleges that

   Plaintiff’s claims are barred because there is a lack of any causation.

                              THIRTIETH AFFIRMATIVE DEFENSE

                                          (No Violation of Law)

          356.    As a Thirtieth and Separate Affirmative Defense, Defendant alleges that

   Plaintiff’s claims are barred because there is no violation of law by Defendant.

                            THIRTY FIRST AFFIRMATIVE DEFENSE

                                     (No Significant Public Impact)

          357.    As a Thirty First and Separate Affirmative Defense, Defendant alleges that

   Plaintiff’s claims are barred on the basis that there is no significant public impact.

                           THIRTY SECOND AFFIRMATIVE DEFENSE

                                                  (Truth)

          358.    As a Thirty Second and Separate Affirmative Defense, Defendant alleges that

   Plaintiff’s claims are barred on the basis of the affirmative defense of truth.

                            THIRTY THIRD AFFIRMATIVE DEFENSE



                                                     39
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 40 of 47




                                          (Privileged Conduct)

           359.   As a Thirty Third and Separate Affirmative Defense, Defendant alleges that

   Plaintiff’s claims are barred on the basis that Defendant’s conduct was privileged.

                          THIRTY FOURTH AFFIRMATIVE DEFENSE

                                         (Additional Defenses)

           360.   As a Thirty Fourth and Separate Affirmative Defense, as discovery and

   investigation continues, Defendant reserves the right to assert additional defenses as they become

   known to Defendant as to all claims asserted against it, whether or not submitted and/or

   tendered.

                                                PRAYER

   WHEREFORE, Defendant prays for judgment as follows:

           1.     That the Complaint be dismissed, with prejudice, as against Defendant;

           2.     That alternatively, judgment be entered in favor of Defendant, and against

   Plaintiff;

           3.     For recovery of Defendant’s costs incurred in connection with defending this

   action; and

           4.     For such other and further relief as the Court deems appropriate.

                                       JURY TRIAL DEMAND

           Defendant demands a jury trial on all issues so triable.




                                                    40
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 41 of 47




                                    THIRD PARTY COMPLAINT
          Third Party Plaintiff ONLINE KING, LLC alleges and claims against Third Party
   Defendants AMAZON SERVICES, LLC and ROES 1 through 20 inclusive as follows:


                                                PARTIES
          1.      Third Party Plaintiff ONLINE KING, LLC is a limited liability company
   organized and existing under the laws of the State of New York.
          2.      On information and belief, Third Party Plaintiff alleges that Third Party
   Defendant AMAZON SERVICES, LLC (hereinafter “AMAZON”) is a limited liability company
   organized and existing under the laws of the State of Washington.
          3.      Third Party Plaintiff is ignorant of the true names and capacities of Third Party
   Defendants fictitiously named herein as ROES 1 through 20 inclusive, and therefore, Third Party
   Plaintiff sues those Third Party Defendants by such fictitious names. Third Party Plaintiff will
   amend its third party complaint to allege the true names and capacities when ascertained. Each
   of the fictitiously named Third Party Defendant is responsible in some manner for the acts and
   omissions alleged herein and the damages caused to Third Party Plaintiff. At all relevant times,
   each Third Party Defendant, including those fictitiously named, was the agent, servant,
   employee, partner, joint venture or surety of the other Third Party Defendants and was acting
   within the scope of that contract, agency, employment, partnership, venture or suretyship, with
   the knowledge, consent, direction and/or ratification of each of the other Third Party Defendants
   in doing the acts alleged in this third party complaint.


                                   FIRST THIRD PARTY CLAIM
                                           Breach of Contract
                                  (As to all Third Party Defendants)
          4.      Third Party Plaintiff repeats, realleges, and incorporates herein by this reference
   each and every allegation set forth in Paragraphs 1 through 3, above.



                                                    41
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 42 of 47




          5.      At all relevant times, Third Party Plaintiff has lawfully done business selling
   merchandise by and through an online storefront operated, organized, and maintained by
   AMAZON.
          6.      Third Party Plaintiff and Third Party Defendant AMAZON entered into a written
   contract entitled “Amazon Services Business Solutions Agreement” whereby AMAZON agreed
   to indemnify, defend, and hold harmless Third Party Plaintiff for any third party claim, such as
   the Complaint, arising from or relating to allegations that the operation of Third Party Plaintiff’s
   Amazon store infringes or misappropriates that third party’s intellectual property rights.
          7.      Third Party Plaintiff has performed all of the terms and conditions to be
   performed under said contract, except as prevented or excused from doing so.
          8.      An action entitled “Popsockets, LLC v. Online King LLC” was filed in this court on

   May 2, 2019, which complaint alleges that Third Party Plaintiff is liable to Popsockets, LLC

   (hereinafter “Plaintiff”) for damages arising as a result of alleged acts or omissions relating to

   causes of action for trademark infringement in violation of the Lanham Act, unfair competition in

   violation of the Lanham Act, common law trademark infringement, common law unfair

   competition, deceptive trade practices in violation of C.R.S. § 6-1-105, and tortious interference

   with contract and business relations (“Complaint”).
          9.      Third Party Defendants’ obligation to indemnify, defend and hold harmless this

   Third Party Plaintiff has arisen by virtue of the Complaint.

          10.     Third Party Plaintiff tendered a claim pursuant to the contract to Third Party
   Defendant for indemnity and defense of the underlying complaint by Plaintiff, but Third Party
   Defendant has failed or refused to do so.
          11.     Third Party Defendant breached the contract failing or refusing to indemnify and
   defend Third Party Plaintiff with respect to the Complaint.
          12.     As a result of Third Party Defendant’s breach of the contract, Third Party Plaintiff
   sustained, and continues to sustain, unwarranted losses in an amount according to proof, but
   within the jurisdictional limits of this Court.


                                                     42
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 43 of 47




                                  SECOND THIRD PARTY CLAIM
                                               Indemnity
                                  (As to All Third Party Defendants)
          13.     Third Party Plaintiffs repeat, reallege, and incorporate herein by this reference
   each and every allegation set forth in Paragraphs 1 through 12, above.
          14.     An action entitled “Popsockets, LLC v. Online King LLC” was filed in this court on

   May 2, 2019, which complaint alleges that Third Party Plaintiff is liable to Popsockets, LLC

   (hereinafter “Plaintiff”) for damages arising as a result of alleged acts or omissions relating to

   causes of action for trademark infringement in violation of the Lanham Act, unfair competition in

   violation of the Lanham Act, common law trademark infringement, common law unfair

   competition, deceptive trade practices in violation of C.R.S. § 6-1-105, and tortious interference

   with contract and business relations. For purposes of its allegations only, Third Party Plaintiff

   incorporates by reference the contents of said Complaint as though fully set forth herein, without

   admitting the allegations contained therein, the truth of which are expressly denied. Third Party

   Plaintiff is not liable for the events and occurrences described in Plaintiff’s Complaint.

          15.     Third Party Plaintiff answers said Complaint and denies any wrongdoing on its part

   or any liability to Plaintiff for money damages in any sum or at all. Third Party Plaintiff
   incorporates by reference its answer as though fully set forth herein.

          16.     Third Party Plaintiff is incurring and has incurred attorney’s fees, court costs,

   investigative costs, and other costs in connection with defending said Complaint, the exact amount

   of which is unknown at this time but will be ascertained at trial, according to proof.

          17.     If Third Party Plaintiff is held liable to Plaintiff for damages as alleged in the

   Complaint, said liability will be derivative or vicarious only, will be solely due to the conduct of

   Third Party Defendants, and each of them, and will be the direct and proximate result of the

   conduct of Third Party Defendants, and each of them, and therefore, Third Party Plaintiff is entitled

   to be indemnified by said Third Party Defendants, and each of them, should such liability arise.

                                                    43
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 44 of 47




           18.     Third Party Plaintiff is entitled to complete indemnification by Third Party

   Defendants, and each of them, for any sums for which they may be adjudicated liable to Plaintiff

   or paid to Plaintiff by way of settlement and/or judgment, with costs of defense, costs of suit, and

   reasonable attorney’s fees incurred therefrom.


                                    THIRD THIRD PARTY CLAIM
                                               Contribution
                                   (As to all Third Party Defendants)
           19.     Third Party Plaintiff repeats, realleges, and incorporates herein by this reference
   each and every allegation set forth in Paragraphs 1 through 18, above.
           20.     Third Party Plaintiff is in no way legally responsible for the events giving rise to

   the Plaintiff’s causes of action or legally responsible in any manner for the damages allegedly

   sustained by Plaintiff. On the other hand, Third Party Defendants, and each of them, were the

   proximate cause of the damages allegedly sustained by Plaintiff. By reason of the foregoing, if as

   a result of the matters alleged in Plaintiff’s Complaint, Third Party Plaintiff is held liable for all or

   any part of Plaintiffs’ alleged damages, Third Party Defendants, and each of them, are responsible

   and liable for any such damages in direct proportion to the extent of their comparative fault in

   bringing about said damages and these Third Party Plaintiff are entitled to a determination of

   several liability.

           21.     If Third Party Plaintiff are found to be responsible for any of Plaintiff’s damages,

   Third Party Plaintiff are entitled to judgment over and against Cross-Defendants, and each of them,

   in an amount proportionate to the amount of Third Party Plaintiff’ financial responsibility for such

   damages that exceeds their portion of responsibility, if any.

           22.     Third Party Plaintiff are entitled to equitable indemnification from Cross-

   Defendants, and each of them, for all costs, fees, expenses, settlements, and judgments paid by and

   incurred by Third Party Plaintiff in connection with this litigation.

           23.     If as a result of the matters alleged in Plaintiff’s Complaint, Third Party Plaintiff

                                                      44
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 45 of 47




   are held liable for all or any part of Plaintiff’s alleged damages, Cross-Defendants herein, and each

   of them, to the extent that their fault is determined by the court, are obligated to reimburse and are

   liable to Third Party Plaintiff for all or any liability so assessed by way of contribution, and Third

   Party Plaintiff accordingly assert herein such right to contribution.


                                                PRAYER
          WHEREFORE, Third Party Plaintiff prays for judgment against Third Party Defendants,
   and each of them, as set forth below:
   On the First Third Party Claim:
          1. For compensatory damages including but not limited to incidental and consequential

   damages;

   On the Second Third Party Claim:
          2. For total and complete indemnity for any judgments rendered against Third Party

   Plaintiff or sums which may be recovered against Third Party Plaintiff by Plaintiff, if any;

   On the Third Third Party Claim:

          3. For equitable indemnity and/or contribution from Third Party Defendants, and each of

   them in a proportionate share from each Third Party Defendant, according to their respective fault,
   for any sums which may be recovered against Third Party Plaintiff by Plaintiff;

   On All Third Party Claims:
          4. For attorney’s fees, court costs, investigative costs, and other expenses incurred in the

   defense of the Complaint, according to proof;

          5. For the costs of suit incurred herein; and

          6. For such other and further relief as the Court may deem just and proper.


                                       JURY TRIAL DEMAND
          Third Party Plaintiff demands a jury trial on all issues so triable.




                                                    45
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 46 of 47




   DATED: January 21, 2020
                                     By:     /s/ Andrew C. Jhun
                                     Aviv L. Tuchman (Cal. Bar No. 133321)
                                     Andrew C. Jhun (Cal. Bar No. 251604)
                                     Tuchman & Associates
                                     6080 West Pico Boulevard
                                     Los Angeles, CA 90035
                                     Tel: (323) 653-7100
                                     Email: atuchman@tuchmanlaw.net

                                     Attorneys for Defendant and Third Party Plaintiff
                                     ONLINE KING, LLC




                                       46
Case 1:19-cv-01277-CMA-NYW Document 52 Filed 01/21/20 USDC Colorado Page 47 of 47




                                   CERTIFICATE OF SERVICE

          The undersigned hereby certifies that on the date set forth below, a true copy of the above

   and foregoing was electronically filed with the Clerk of the United States District Court using the

   CM/ECF system and was sent to all attorneys of record by operation of the Court’s electronic

   filing system.



   DATED: January 21, 2020
                                                By:    /s/ Rebecca E. Myers
                                                For Tuchman & Associates




                                                   47
